Exhibit 10.39
INDEMNIFICATION AGREEMENT
     THIS INDEMNIFICATION AGREEMENT, is made and entered into as of the ___ day
of ___, 2008, between Terremark Worldwide, Inc., a Delaware corporation (the
“Company”), and __________________ (the “Indemnitee”).
Recitals

  A.   The Company and/or its subsidiaries desires to retain the services of the
Indemnitee as __________________, [and a Director] of the Company.     B.   As a
condition to the Indemnitee’s agreement to serve the Company as such, the
Indemnitee requires that he be indemnified from liability to the fullest extent
permitted by law.     C.   The Company is willing to indemnify the Indemnitee to
the fullest extent permitted by law in order to retain the services of the
Indemnitee.

Agreement
     NOW, THEREFORE, for and in consideration of the mutual premises and
covenants contained herein, the Company and the Indemnitee agree as follows:
          Section 1. MANDATORY INDEMNIFICATION IN PROCEEDINGS OTHER THAN THOSE
BY OR IN THE RIGHT OF THE COMPANY. Subject to Section 4 hereof, the Company
shall indemnify and hold harmless the Indemnitee from and against any and all
claims, damages, expenses (including attorneys’ fees), judgments, penalties,
fines (including excise taxes assessed with respect to an employee benefit
plan), amounts paid in settlement and all other liabilities actually and
reasonably incurred or paid by him in connection with the investigation,
defense, prosecution, settlement or appeal of any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative,
investigative or otherwise (other than an action by or in the right of the
Company) and to which the Indemnitee was or is a party or is threatened to be
made a party by reason of the fact that the Indemnitee is or was an officer,
director, stockholder, employee or agent of the Company, or is or was serving at
the request of the Company as an officer, director, partner, trustee, employee
or agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise, or by reason of anything done or not done by
the Indemnitee in any such capacity or capacities, provided that the Indemnitee
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
action or proceeding, had no reasonable cause to believe his conduct was
unlawful.
          Section 2. MANDATORY INDEMNIFICATION IN PROCEEDINGS BY OR IN THE RIGHT
OF THE COMPANY. Subject to Section 4 hereof, the Company shall indemnify and
hold harmless the Indemnitee from and against any and all expenses (including
attorneys’ fees) actually and reasonably incurred or paid by him in connection
with the investigation, defense, prosecution, settlement or appeal of any
threatened, pending or completed action, suit or proceeding by or in the right
of the Company to procure a judgment in its favor, whether civil, criminal,
administrative, investigative or otherwise, and to which the Indemnitee was or
is a party or is threatened to be made a party by reason of the fact that the
Indemnitee is or was an officer, director, stockholder, employee or agent of the
Company, or is or was serving at the request of the Company as an officer,
director, partner, trustee, employee or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise, or
by reason of anything done or not done by the Indemnitee in any such capacity or
capacities, provided that (i) the Indemnitee acted in good faith and in a manner
he reasonably believed to be in or not opposed to the best interests of the
Company, and (ii) no indemnification shall be made under this Section 2 in
respect of any claim, issue or matter as to which the Indemnitee shall have been
adjudged to be liable to the Company for misconduct in the performance of his
duty to the Company unless and only to the extent that the court in which such
action, suit or proceeding was brought (or any other court of competent
jurisdiction) shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, the Indemnitee is
fairly and reasonably entitled to indemnity for such expenses which such court
shall deem proper.

 



--------------------------------------------------------------------------------



 



          Section 3. REIMBURSEMENT OF EXPENSES FOLLOWING ADJUDICATION OF
NEGLIGENCE. The Company shall reimburse the Indemnitee for any expenses
(including attorneys’ fees) and amounts paid in settlement actually and
reasonably incurred or paid by him in connection with the investigation,
defense, settlement or appeal of any action or suit described in Section 2
hereof that results in an adjudication that the Indemnitee was liable for
negligence, gross negligence or recklessness (but not willful misconduct) in the
performance of his duty to the Company; provided, however, that the Indemnitee
acted in good faith and in a manner he believed to be in the best interests of
the Company.
          Section 4. AUTHORIZATION OF INDEMNIFICATION. Any indemnification under
Sections 1 and 2 hereof (unless ordered by a court) and any reimbursement made
under Section 3 hereof shall be made by the Company only as authorized in the
specific case upon a determination (the “Determination”) that indemnification or
reimbursement of the Indemnitee is proper in the circumstances because the
Indemnitee has met the applicable standard of conduct set forth in Section 1, 2
or 3 hereof, as the case may be. Subject to Sections 5.6, 5.7, 5.8 and 8 of this
Agreement, the Determination shall be made in the following order of preference:
               (a) first, by the Company’s Board of Directors (the “Board”) by
majority vote or consent of directors (“Disinterested Directors”) who are not,
at the time of the Determination, named parties to such action, suit or
proceeding, even though such Disinterested Directors may be less than a quorum;
or
               (b) next, if the majority vote or consent of the Disinterested
Directors cannot be obtained, by majority vote or consent of a committee duly
designated by such Disinterested Directors consisting solely of two or more
Disinterested Directors, even though such Disinterested Directors may be less
than a quorum; or
               (c) next, if such a committee cannot be designated, by any
independent legal counsel (who may be any outside counsel regularly employed by
the Company); or
               (d) next, if such legal counsel determination cannot be obtained,
by vote or consent of the holders of a majority of the Company’s Common Stock
that are represented in person or by proxy at a meeting called for such purpose.
          4.1 No Presumptions. The termination of any action, suit or proceeding
by judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that the Indemnitee
did not act in good faith and in a manner that he reasonably believed to be in
or not opposed to the best interests of the Company, and with respect to any
criminal action or proceeding, had reasonable cause to believe that his conduct
was unlawful.
          4.2 Benefit Plan Conduct. The Indemnitee’s conduct with respect to an
employee benefit plan for a purpose he reasonably believed to be in the
interests of the participants in and beneficiaries of the plan shall be deemed
to be conduct that the Indemnitee reasonably believed to be not opposed to the
best interests of the Company.
          4.3 Reliance as Safe Harbor. For purposes of any Determination
hereunder, the Indemnitee shall be deemed to have acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company, or, with respect to any criminal action or proceeding, to have had
no reasonable cause to believe his conduct was unlawful, if his action is based
on (i) the records or books of account of the Company or another enterprise,
including financial statements, (ii)

2



--------------------------------------------------------------------------------



 



information supplied to him by the officers of the Company or another enterprise
in the course of their duties, (iii) the advice of legal counsel for the Company
or another enterprise, or (iv) information or records given or reports made to
the Company or another enterprise by an independent certified public accountant
or by an appraiser or other expert selected with reasonable care by the Company
or another enterprise. The term “another enterprise” as used in this Section 4.3
shall mean any other corporation or any partnership, joint venture, trust,
employee benefit plan or other enterprise of which the Indemnitee is or was
serving at the request of the Company as an officer, director, partner, trustee,
employee or agent. The provisions of this Section 4.3 shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed to have met the applicable standard of conduct set forth in
Sections 1, 2 or 3 hereof, as the case may be.
          4.4 Success on Merits or Otherwise. Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee has been
successful on the merits or otherwise in defense of any action, suit or
proceeding described in Section 1 or 2 hereof, or in defense of any claim, issue
or matter therein, he shall be indemnified against expenses (including
attorneys’ fees) actually and reasonably incurred by him in connection with the
investigation, defense, settlement or appeal thereof. For purposes of this
Section 4.4, the term “successful on the merits or otherwise” shall include, but
not be limited to, (i) any termination, withdrawal or dismissal (with or without
prejudice) of any claim, action, suit or proceeding against the Indemnitee
without any express finding of liability or guilt against him, (ii) the
expiration of 120 days after the making of any claim or threat of an action,
suit or proceeding without the institution of the same and without any promise
or payment made to induce a settlement, or (iii) the settlement of any action,
suit or proceeding under Section 1, 2 or 3 hereof pursuant to which the
Indemnitee pays less than $25,000.
          4.5 Partial Indemnification or Reimbursement. If the Indemnitee is
entitled under any provision of this Agreement to indemnification and/or
reimbursement by the Company for some or a portion of the claims, damages,
expenses (including attorneys’ fees), judgments, fines or amounts paid in
settlement by the Indemnitee in connection with the investigation, defense,
settlement or appeal of any action specified in Section 1, 2 or 3 hereof, but
not, however, for the total amount thereof, the Company shall nevertheless
indemnify and/or reimburse the Indemnitee for the portion thereof to which the
Indemnitee is entitled. The party or parties making the Determination shall
determine the portion (if less than all) of such claims, damages, expenses
(including attorneys’ fees), judgments, fines or amounts paid in settlement for
which the Indemnitee is entitled to indemnification and/or reimbursement under
this Agreement.
          4.6 Limitations on Indemnification. No indemnification pursuant to
Section 1 or 2 hereof shall be paid by the Company if a judgment (after
exhaustion of all appeals) or other final adjudication determines that the
Indemnitee’s actions, or omissions to act, were material to the cause of action
so adjudicated and constitute:
               (a) a violation of criminal law, unless the Indemnitee had
reasonable cause to believe his conduct was lawful or had no reasonable cause to
believe his conduct was unlawful;
               (b) a transaction from which the Indemnitee derived an improper
personal benefit within the meaning of the Delaware General Corporation Law;
               (c) in the event that the Indemnitee is a director of the
Company, a circumstance under which the liability provisions of Section 174 of
the Delaware General Corporation Law are applicable; or
               (d) willful misconduct or conscious disregard for the best
interests of the Company in a proceeding by or in the right of the Company to
procure a judgment in its favor or in a proceeding by or in the right of a
stockholder of the Company.

3



--------------------------------------------------------------------------------



 



          4.7 Costs. All costs of making the Determination required by Section 4
hereof shall be borne solely by the Company, including, but not limited to, the
costs of legal counsel, proxy solicitations and judicial determinations. The
Company shall also be solely responsible for paying (i) all reasonable expenses
incurred by the Indemnitee to enforce this Agreement, including, but not limited
to, the costs incurred by the Indemnitee to obtain court-ordered indemnification
pursuant to Section 8 hereof, regardless of the outcome of any such application
or proceeding, and (ii) all costs of defending any suits or proceedings
challenging payments to the Indemnitee under this Agreement.
          Section 5. PROCEDURES FOR DETERMINATION OF WHETHER STANDARDS HAVE BEEN
SATISFIED.
          5.1 Timing of the Determination. The Company shall use its best
efforts to make the Determination contemplated by Section 4 hereof promptly. In
addition, the Company agrees:
               (a) if the Determination is to be made by the Board or a
committee thereof, such Determination shall be made not later than 30 days after
a written request for a Determination (a “Request”) is delivered to the Company
by the Indemnitee;
               (b) if the Determination is to be made by independent legal
counsel, such Determination shall be made not later than 45 days after a Request
is delivered to the Company by the Indemnitee; and
               (c) if the Determination is to be made by the stockholders of the
Company, such Determination shall be made not later than 120 days after a
Request is delivered to the Company by the Indemnitee.
The failure to make a Determination within the above-specified time period shall
constitute a Determination approving full indemnification or reimbursement of
the Indemnitee. Notwithstanding anything herein to the contrary, a Determination
may be made in advance of (i) the Indemnitee’s payment (or incurring) of
expenses with respect to which indemnification or reimbursement is sought,
and/or (ii) final disposition of the action, suit or proceeding with respect to
which indemnification or reimbursement is sought.
          5.2 Reasonableness of Expenses. The evaluation and finding as to the
reasonableness of expenses incurred by the Indemnitee for purposes of this
Agreement shall be made (in the following order of preference) within 30 days
after the Indemnitee’s delivery to the Company of a Request that includes a
reasonable accounting of expenses incurred:
               (a) first, by the Board by majority vote or consent of the
Disinterested Directors, even though such Disinterested Directors may be less
than a quorum; or
               (b) next, if such a quorum cannot be obtained, by majority vote
or consent of a committee duly designated by the Disinterested Directors,
consisting solely of two or more Disinterested Directors, even though such
Disinterested Directors may be less than a quorum; or
               (c) next, if such a committee cannot be designated, by any
independent legal counsel (who may be any outside counsel regularly employed by
the Company);
provided, however, that if a determination as to reasonableness of expenses is
not made under any of the foregoing subsections (a), (b) and (c), such
determination shall be made, not later than 120 days after the Indemnitee’s
delivery of such Request, by vote or consent of the holders of a majority of the
Company’s Common Stock that are represented in person or by proxy at a meeting
called for such purpose.

4



--------------------------------------------------------------------------------



 



All expenses shall be considered reasonable for purposes of this Agreement if
the finding contemplated by this Section 5.3 is not made within the prescribed
time. The finding required by this Section 5.3 may be made in advance of the
payment (or incurring) of the expenses for which indemnification or
reimbursement is sought.
          5.3 Payment of Indemnified Amount. Immediately following a
Determination that the Indemnitee has met the applicable standard of conduct set
forth in Section 1, 2 or 3 hereof, as the case may be, and the finding of
reasonableness of expenses contemplated by Section 5.3 hereof, or the passage of
time prescribed for making such determination(s), the Company shall pay to the
Indemnitee in cash the amount to which the Indemnitee is entitled to be
indemnified and/or reimbursed, as the case may be, without further authorization
or action by the Board; provided, however, that the expenses for which
indemnification or reimbursement is sought have actually been incurred by the
Indemnitee.
          5.4 Stockholder Vote on Determination. Notwithstanding the provisions
of Section 145 of the Delaware General Corporation Law, the Indemnitee and any
other stockholder who is a party to the proceeding for which indemnification or
reimbursement is sought shall be entitled to vote on any Determination to be
made by the Company’s stockholders, including a Determination made pursuant to
Section 5.7 hereof. In addition, in connection with each meeting at which a
stockholder Determination will be made, the Company shall solicit proxies that
expressly include a proposal to indemnify or reimburse the Indemnitee. Any
Company proxy statement relating to a proposal to indemnify or reimburse the
Indemnitee shall not include a recommendation against indemnification or
reimbursement.
          5.5 Selection of Independent Legal Counsel. If the Determination
required under Section 4 is to be made by independent legal counsel, such
counsel shall be selected by the Indemnitee with the approval of the Board,
which approval shall not be unreasonably withheld. The fees and expenses
incurred by counsel in making any Determination (including Determinations
pursuant to Section 5.8 hereof) shall be borne solely by the Company regardless
of the results of any Determination and, if requested by counsel, the Company
shall give such counsel an appropriate written agreement with respect to the
payment of their fees and expenses and such other matters as may be reasonably
requested by counsel.
          5.6 Right of Indemnitee to Appeal an Adverse Determination by Board.
If a Determination is made by the Board or a committee thereof that the
Indemnitee did not meet the applicable standard of conduct set forth in
Section 1, 2 or 3 hereof, upon the written request of the Indemnitee and the
Indemnitee’s delivery of $500 to the Company, the Company shall cause a new
Determination to be made by the Company’s stockholders at the next regular or
special meeting of stockholders. Subject to Section 8 hereof, such Determination
by the Company’s stockholders shall be binding and conclusive for all purposes
of this Agreement.
          5.7 Right of Indemnitee To Select Forum For Determination. If, at any
time subsequent to the date of this Agreement, “Continuing Directors” do not
constitute a majority of the members of the Board, or there is otherwise a
change in control of the Company (as contemplated by Item 403(c) of
Regulation S-K), then upon the request of the Indemnitee, the Company shall
cause the Determination required by Section 4 hereof to be made by independent
legal counsel selected by the Indemnitee and approved by the Board (which
approval shall not be unreasonably withheld), which counsel shall be deemed to
satisfy the requirements of clause (3) of Section 4 hereof. If none of the legal
counsel selected by the Indemnitee are willing and/or able to make the
Determination, then the Company shall cause the Determination to be made by a
majority vote or consent of a Board committee consisting solely of Continuing
Directors. For purposes of this Agreement, a “Continuing Director” means either
a member of the Board at the date of this Agreement or a person nominated to
serve as a member of the Board by a majority of the then Continuing Directors.
          5.8 Access by Indemnitee to Determination. The Company shall afford to
the Indemnitee and his representatives ample opportunity to present evidence of
the facts upon which the Indemnitee relies for indemnification or reimbursement,
together with other information relating to any requested Determination. The
Company shall also afford the Indemnitee the reasonable opportunity to include
such evidence and information in any Company proxy statement relating to a
stockholder Determination.

5



--------------------------------------------------------------------------------



 



          5.9 Judicial Determinations in Derivative Suits. In each action or
suit described in Section 2 hereof, the Company shall cause its counsel to use
its best efforts to obtain from the Court in which such action or suit was
brought (i) an express adjudication whether the Indemnitee is liable for
negligence or misconduct in the performance of his duty to the Company, and, if
the Indemnitee is so liable, (ii) a determination whether and to what extent,
despite the adjudication of liability but in view of all the circumstances of
the case (including this Agreement), the Indemnitee is fairly and reasonably
entitled to indemnification.
          Section 6. SCOPE OF INDEMNITY. The actions, suits and proceedings
described in Sections 1 and 2 hereof shall include, for purposes of this
Agreement, any actions that involve, directly or indirectly, activities of the
Indemnitee both in his official capacities as a Company director or officer and
actions taken in another capacity while serving as director or officer,
including, but not limited to, actions or proceedings involving (i) compensation
paid to the Indemnitee by the Company, (ii) activities by the Indemnitee on
behalf of the Company, including actions in which the Indemnitee is plaintiff,
(iii) actions alleging a misappropriation of a “corporate opportunity,”
(iv) responses to a takeover attempt or threatened takeover attempt of the
Company, (v) transactions by the Indemnitee in Company securities, and (vi) the
Indemnitee’s preparation for and appearance (or potential appearance) as a
witness in any proceeding relating, directly or indirectly, to the Company. In
addition, the Company agrees that, for purposes of this Agreement, all services
performed by the Indemnitee on behalf of, in connection with or related to any
subsidiary of the Company, any employee benefit plan established for the benefit
of employees of the Company or any subsidiary, any corporation or partnership or
other entity in which the Company or any subsidiary has a 5% ownership interest,
or any other affiliate of the Company, shall be deemed to be at the request of
the Company.
          Section 7. ADVANCE FOR EXPENSES.
          7.1 Mandatory Advance. Expenses (including attorneys’ fees, court
costs, judgments, fines, amounts paid in settlement and other payments) incurred
by the Indemnitee in investigating, defending, settling or appealing any action,
suit or proceeding described in Section 1 or 2 hereof shall be paid by the
Company in advance of the final disposition of such action, suit or proceeding.
The Company shall promptly pay the amount of such expenses to the Indemnitee,
but in no event later than 10 days following the Indemnitee’s delivery to the
Company of a written request for an advance pursuant to this Section 7, together
with a reasonable accounting of such expenses.
          7.2 Undertaking to Repay. The Indemnitee hereby undertakes and agrees
to repay to the Company any advances made pursuant to this Section 7 if and to
the extent that it shall ultimately be found that the Indemnitee is not entitled
to be indemnified by the Company for such amounts.
          7.3 Miscellaneous. The Company shall make the advances contemplated by
this Section 7 regardless of the Indemnitee’s financial ability to make
repayment, and regardless whether indemnification of the Indemnitee by the
Company will ultimately be required. Any advances and undertakings to repay
pursuant to this Section 7 shall be unsecured and interestfree.
          Section 8. COURT-ORDERED INDEMNIFICATION. Regardless whether the
Indemnitee has met the standard of conduct set forth in Section 1, 2 or 3
hereof, as the case may be, and notwithstanding the presence or absence of any
Determination whether such standards have been satisfied, the Indemnitee may
apply for indemnification (and/or reimbursement pursuant to Section 3 or 12
hereof) to the court conducting any proceeding to which the Indemnitee is a
party or to any other court of competent jurisdiction. On receipt of an
application, the court, after giving any notice the court considers necessary,
may order indemnification (and/or reimbursement) if it determines the Indemnitee
is fairly and reasonably entitled to indemnification (and/or reimbursement) in
view of all the relevant circumstances (including this Agreement).

6



--------------------------------------------------------------------------------



 



          Section 9. NONDISCLOSURE OF PAYMENTS. Except as expressly required by
law, neither party shall disclose any payments under this Agreement unless prior
approval of the other party is obtained. Any payments to the Indemnitee that
must be disclosed shall, unless otherwise required by law, be described only in
Company proxy or information statements relating to special and/or annual
meetings of the Company’s stockholders, and the Company shall afford the
Indemnitee the reasonable opportunity to review all such disclosures and, if
requested, to explain in such statement any mitigating circumstances regarding
the events reported.
          Section 10. COVENANT NOT TO SUE, LIMITATION OF ACTIONS AND RELEASE OF
CLAIMS. No legal action shall be brought and no cause of action shall be
asserted by or on behalf of the Company (or any of its subsidiaries) against the
Indemnitee, his spouse, heirs, executors, personal representatives or
administrators after the expiration of two (2) years following the date the
Indemnitee ceases (for any reason) to serve as either an executive officer or
director of the Company, and any and all such claims and causes of action of the
Company (or any of its subsidiaries) shall be extinguished and deemed released
unless asserted by filing of a legal action within such twoyear period.
          Section 11. INDEMNIFICATION OF INDEMNITEE’S ESTATE. Notwithstanding
any other provision of this Agreement, and regardless whether indemnification of
the Indemnitee would be permitted and/or required under this Agreement, if the
Indemnitee is deceased, the Company shall indemnify and hold harmless the
Indemnitee’s estate, spouse, heirs, administrators, personal representatives and
executors (collectively the “Indemnitee’s Estate”) against, and the Company
shall assume, any and all claims, damages, expenses (including attorneys’ fees),
penalties, judgments, fines and amounts paid in settlement actually incurred by
the Indemnitee or the Indemnitee’s Estate in connection with the investigation,
defense, settlement or appeal of any action described in Section 1 or 2 hereof.
Indemnification of the Indemnitee’s Estate pursuant to this Section 11 shall be
mandatory and not require a Determination or any other finding that the
Indemnitee’s conduct satisfied a particular standard of conduct.
          Section 12. REIMBURSEMENT OF ALL LEGAL EXPENSES. Notwithstanding any
other provision of this Agreement, and regardless of the presence or absence of
any Determination, the Company promptly (but not later than 30 days following
the Indemnitee’s submission of a reasonable accounting) shall reimburse the
Indemnitee for all attorneys’ fees and related court costs and other expenses
incurred by the Indemnitee (but not for judgments, penalties, fines or amounts
paid in settlement) in connection with the investigation, defense, settlement or
appeal of any action described in Section 1 or 2 hereof (including, but not
limited to, the matters specified in Section 6 hereof).
          Section 13. MISCELLANEOUS.
          13.1 Notice Provision. Any notice, payment, demand or communication
required or permitted to be delivered or given by the provisions of this
Agreement shall be deemed to have been effectively delivered or given and
received on the date personally delivered to the respective party to whom it is
directed, or when deposited by registered or certified mail, with postage and
charges prepaid and addressed to the parties at the respective addresses set
forth below opposite their signatures to this Agreement, or to such other
address as to which notice is given.
          13.2 Entire Agreement. Except for the Company’s Articles of
Incorporation, this Agreement constitutes the entire understanding of the
parties and supersedes all prior understandings, whether written or oral,
between the parties with respect to the subject matter of this Agreement.

7



--------------------------------------------------------------------------------



 



          13.3 Severability of Provisions. If any provision of this Agreement is
held to be illegal, invalid or unenforceable under present or future laws
effective during the term of this Agreement, such provision shall be fully
severable; this Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Agreement;
and the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Agreement. Furthermore, in lieu of each
such illegal, invalid or unenforceable provision there shall be added
automatically as a part of this Agreement a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.
          13.4 Applicable Law. This Agreement shall be governed by and construed
under the laws of the State of Delaware.
          13.5 Execution in Counterparts. This Agreement and any amendment may
be executed simultaneously or in two or more counterparts, each of which
together shall constitute one and the same instrument.
          13.6 Cooperation and Intent. The Company shall cooperate in good faith
with the Indemnitee and use its best efforts to ensure that the Indemnitee is
indemnified and/or reimbursed for liabilities described herein to the fullest
extent permitted by law.
          13.7 Amendment. No amendment, modification or alteration of the terms
of this Agreement shall be binding unless in writing, dated subsequent to the
date of this Agreement, and executed by the parties.
          13.8 Binding Effect. The obligations of the Company to the Indemnitee
hereunder shall survive and continue as to the Indemnitee even if the Indemnitee
ceases to be a director, officer, employee and/or agent of the Company. Each and
all of the covenants, terms and provisions of this Agreement shall be binding
upon and inure to the benefit of the successors to the Company and, upon the
death of the Indemnitee, to the benefit of the Indemnitee’s estate, heirs,
executors, administrators and personal representatives of the Indemnitee.
          13.9 Gender and Number. Wherever the context shall so require, all
words herein in the male gender shall be deemed to include the female or neuter
gender, all singular words shall include the plural and all plural words shall
include the singular.
          13.10 Nonexclusivity. The rights of indemnification and reimbursement
provided in this Agreement shall be in addition to any rights to which the
Indemnitee may otherwise be entitled by statute, bylaw, agreement, vote of
stockholders or otherwise.
          13.11 Effective Date. The provisions of this Agreement shall cover
claims, actions, suits and proceedings whether now pending or hereafter
commenced and shall be retroactive to cover acts or omissions or alleged acts or
omissions which heretofore have taken place.
     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

          ADDRESS:   THE COMPANY:
 
       
 
       
 
       
 
       
 
       
 
       
 
  By:    
 
       
 
        ADDRESS:   THE INDEMNITEE:
 
       
 
       
 
       
 
       
 
             

8